 

Exhibit 10.2 

 

WEANLING PIG SALES AGREEMENT

 

This Weanling Pig Sales Agreement (this “Agreement”) is made effective January
1, 2010 (the “Effective Date”), by and between Midwest Finishing, LLC, a
Delaware limited liability company (“MIDWEST”) and CHAMP, LLC, a Delaware
limited liability company (“CHAMP”).

 

WHEREAS, CHAMP is in the business of raising young pigs to the time at which
such pigs are removed from the sow at weaning (at which time such pigs weigh
approximately * ) (“weanling pigs”) and desires to obtain a constant market for
the weanling pigs it raises;

 

WHEREAS, in conjunction with the execution of this Agreement MIDWEST and Hormel
Foods Corporation are executing a Hog Procurement Agreement dated the same date
hereof (the “Hog Procurement Agreement”); and

 

WHEREAS, MIDWEST wishes to purchase weanling pigs from CHAMP.

 

NOW, THEREFORE, in consideration of mutual agreements and for other good and
valuable consideration, the parties hereto agree as follows.

 

1.          Purchase and Sale of Weanling Pigs. CHAMP will supply and sell to
MIDWEST, and MIDWEST will purchase from CHAMP, weanling pigs according to the
Weanling Pig Purchase Pattern produced by CHAMP at CHAMP’s farrowing facilities
in Wyoming (the “Facilities”). For the purposes of this provision, Weanling Pig
Purchase Pattern shall mean the purchase of approximately * weanling pigs each
week for * weeks and * pigs the * week, such pattern is to continue for the
entire Term of this Agreement.

 

2.          Term. The Term of this Agreement commenced on the Effective Date and
shall continue until either party provides the other with two (2) years advance
written notice of termination.

 

3.          Pricing and Payment Terms for Pigs. The price of pigs sold by CHAMP
to MIDWEST during this Agreement will be the weaned pig pricing portion of the
attached Finishing Production Matrix Costs (the “Matrix Costs”), based on the
count at the receiving barn, less any quality adjustments as described in
Section 7. CHAMP will invoice MIDWEST the amount due for pigs upon delivery of
the weanling pigs. MIDWEST will pay CHAMP the invoiced amount within 5 days from
the date of delivery.

 

4.          Adjustment of Matrix Price. From time to time during the term of
this Agreement, but no less frequently than annually, the parties will review
the Matrix Costs and will negotiate in good faith such adjustments to the Matrix
Costs as may be appropriate.

 

5.          Weanling Pig Delivery.

 

(a)         The weanling pigs supplied under this Agreement will be delivered on
a periodic basis as agreed by the parties. CHAMP will give MIDWEST advance
notice of scheduled deliveries of weanling pigs. The weanling pigs will be
delivered to MIDWEST finishing locations by a third party transport provider.
CHAMP will arrange for the transportation, but the transportation cost will be
passed on to MIDWEST.

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

 

 

 

(b)         Weanling pigs will be loaded in clean, properly ventilated trucks or
trailers that provide sufficient room and are properly maintained in such a
manner so as to ensure timely delivery of weanling pigs. The third party
transport provider must transport and care for the weanling pigs in a reasonable
manner so as not to jeopardize or compromise the health of the weanling pigs.
MIDWEST will pay the costs for all appropriate health papers relating to the
delivery of the weanling pigs and any costs involved in the interstate movement
of the weanling pigs.

 

6.          Title and Risk of Loss. Title and risk of loss shall pass from CHAMP
to MIDWEST at the time the hogs are delivered to the MIDWEST facilities in Iowa.

 

7.          Weanling Pig Quality.

 

(a)         CHAMP will maintain its existing breeding herd of sows to produce
weanling pigs. CHAMP will use its commercially reasonable best efforts to
deliver healthy, high quality weanling pigs to MIDWEST.

 

(b)         MIDWEST may reject certain individual weanling pigs at the time of
delivery on the following basis: (i) weanling pigs that are injured; (ii)
weanling pigs that possess physical abnormalities commonly believed to
significantly depress performance or cause a marketing discount; (iii) ruptured
weanling pigs; (iv) weanling pigs with anal prolapses; (v) weanling pigs with
splayed legs; (vi) weanling pigs that are not healed pigs; and (vii) weanling
pigs that are crippled. MIDWEST may also reject weanling pigs that are dead on
arrival.

 

8.          Default; Termination; Consequences of Termination.

 

(a)          For purposes of this Agreement, a party is in default if such
party:

 

(i)         breaches this Agreement or any other agreement between the parties
and such breach remains uncured thirty (30) days after receipt from the
nondefaulting party of a written notice specifying the alleged breach;

 

(ii)        manifests an intention not to perform any material obligation under
this Agreement or manifests an intention not to cure a material breach of this
Agreement or any other agreement between the parties, except that such
manifestation will only be deemed a default if such party does not affirmatively
state in writing that such party intends to perform all material obligations
under this Agreement or intends to cure a material breach, as applicable, within
five (5) business days after written receipt from the non-manifesting party of
such manifested intention; or

 

(iii)       becomes insolvent, suspends or discontinues business operations,
makes an assignment for the benefit of creditors, commences voluntary or has
commenced against them involuntary bankruptcy proceedings, or voluntarily
appoints or involuntarily has appointed a receiver or trustee of all or any part
of their property.

 

(b)         The Parties agree that their sole remedy for any Default will be
binding arbitration pursuant to Section 21 of this Agreement. The Parties
further agree that their 

 



2 of 8

 

 

obligation to fully perform the terms of this Agreement shall not terminate in
the event of a Default, but instead will continue unless and until this
Agreement is terminated in accordance with the terms of Section 21(g) of this
Agreement or is terminated in accordance with requirements of Section 2 of this
Agreement.

 

9.          Remedies. If a party is in default of its obligations hereunder, the
non-defaulting party has the right to pursue any and all remedies available at
law or in equity, including without limitation any remedies granted by this
Agreement. The remedies are cumulative, with the pursuit of any one or more
remedies not preventing the pursuit of any other remedies that may be available.
If the parties cannot mutually agree upon an adjustment to the Matrix Costs,
either parties’ sole remedy is to initiate arbitration pursuant to the
provisions of Section 21.

 

10.         No Security Interests or Liens In Hogs. CHAMP hereby represents to
MIDWEST that all weanling pigs delivered under this Agreement will be free and
clear of all security interests and liens of any kind whatsoever.

 

11.         Force Majeure. Neither party will be liable for damages due to delay
or failure to perform any obligation under this Agreement that results directly
or indirectly from any cause beyond the reasonable control of such party, so
long as such party has used its reasonable efforts to perform despite the
occurrence of the event of force majeure. Examples of such causes are strike or
other labor difficulties, breakdown or damage to facilities, acts of war, acts
of terrorism, civil commotions, acts of any governmental authority, interference
in telephone or electronic communications, fire, flood, windstorms and other
acts of God. The party unable to perform due to such causes must promptly notify
the other party of its inability to perform.

 

12.         Limit of Authority. Except as provided in this Agreement, it is
agreed that neither party is in any way the legal representative or agent of the
other party for any purpose whatsoever. Neither party has the right or authority
to assume or create any obligation of any kind, express or implied, on behalf of
the other party.

 

13.         Assignment; Binding Effect. Except as specifically provided
elsewhere in this Agreement, neither party has the right to assign this
Agreement or any of its rights or obligations hereunder without the prior
written consent of the other party. The non-assigning party may grant or
withhold such consent in its discretion. This Agreement is binding on the
parties and their respective successors and permitted assigns.

 

14.         Waiver. Any breach of this Agreement or any right provided by this
Agreement may be waived only in a writing signed by the waiving party. Any such
waiver will not affect the validity of this Agreement, or the right of either
party to thereafter enforce every provision of this Agreement.

 

15.         Severability. If any term or provision of this Agreement is held to
be illegal or in conflict with any federal, state or local law or regulation,
the validity of the remainder of this Agreement will not be affected. The rights
and obligations of the parties are to be construed and enforced as if this
Agreement did not contain the particular term or provision held to be invalid.

 

16.         Survival of Provisions. Any provisions of this Agreement that by
their terms have or may have application after the expiration or termination of
this Agreement will be deemed to the extent of such application to survive the
expiration or termination of this Agreement.

 

3 of 8

 

 

17.         Notices. All notices provided for hereunder are effective two
business days after being sent by certified first class mail, return receipt
requested; or when received if sent by personal service; or by confirmed
facsimile, to the following addresses or such other addresses as may be
specified in writing:

 

CHAMP: CHAMP, LLC   59 West Center Street   Snowflake, AZ 85937   Attention:
Mike Terrill   Fax no: 928-536-9115

 

  Copy by fax to Law Department at 507-437-5135

 

MIDWEST: MIDWEST, LLC   1615 Golden Aspen Drive, Suite 104   Ames, IA 50010  
Attention: Glen McClelland   Fax no: 515-956-3226     with a copy to: Glenn
McClelland   123 North 7th, Suite 100   PO Box 3239   Grand Junction, CO 81502  
email: gmcclelland@m2p2.com

 

and: Brownstein Hyatt & Farber, P.C.   410 17th Street, Suite 2200   Denver, CO
80202-4437   Attention: Elizabeth Paulsen   Facsimile no. 303-223-1111

 

18.         Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement. This Agreement supersedes any prior or contemporaneous oral or
written agreement between the parties relating to the subject matter of this
Agreement. Without limiting the generality of the preceding sentence, this
Agreement explicitly supersedes the Weanling Pig Sales Agreement dated May 1,
2008 by and between M2 P2, LLC and CHAMP, and all extensions, amendments, or
other modifications thereof (the “Previous WPS”). However, if the Hog
Procurement Agreement dated January 1, 2010, by and between MIDWEST and HORMEL
FOODS is not executed by the necessary parties or is cancelled by MIDWEST
pursuant to Section 9(d) of that agreement, the Previous WPS shall not be
superseded and will instead remain in full force and be given full effect, and
in such case, this Agreement will be of no force and effect. This Agreement may
be amended or supplemented only in a writing signed by the parties, and not by
any course of dealing or prior performance.

 

19.         Governing Law. This Agreement and the rights of the parties
hereunder are governed by and interpreted in accordance with the laws of the
State of Iowa without regard to conflict of laws principles.

 

4 of 8

 

 

20.        Authorization. Each party represents and warrants to the other party
that it has taken all necessary action to duly authorize the execution, delivery
and performance of this Agreement. The individual signing this Agreement on
behalf of each party certifies that such individual is duly authorized to
execute this Agreement on behalf of such party.

 

21.         ARBITRATION. The Parties agree that any Default or other dispute
between them relating in any way to this Agreement shall be resolved by
arbitration according to the following:

 

(a)          In order to initiate arbitration the initiating party must send the
non-initiating party notice of its desire to arbitrate pursuant to this Section
21 (the “Initial Arbitration Notice”).

 

(b)          The Parties will have ten (10) days from the receipt of the Initial
Arbitration Notice to mutually agree on one (1) private arbitrator.

 

(c)          If the Parties cannot mutually agree on a private arbitrator the
initiating party must file an arbitration demand with the American Arbitration
Association (the “AAA”). AAA arbitration must be conducted by one (1)
arbitrator.

 

(d)          Any arbitration, whether conducted by a private arbitrator or an
AAA arbitrator, shall be conducted in Ames, Iowa and shall be governed by the
AAA’s Commercial Arbitration Rules then in effect as modified by the provisions
of this Section 21.

 

(e)          The initial arbitration hearing must occur within one hundred and
twenty (120) days of mailing the Initial Arbitration Notice.

 

(f)           Remedies available at the initial arbitration proceeding are
limited to ordering that a breaching party specifically perform this Agreement
and pay damages. Specifically, this Agreement may not be terminated at the
initial arbitration proceeding. The arbitrator’s reasoned decision must be
issued within thirty (30) days of the completion of the arbitration hearing. If
the arbitrator determines that a party has breached this Agreement, in addition
to the previously outlined remedies, the arbitrator shall award reasonable costs
and reasonable fees (including attorneys’ fees) to the non-breaching party. Any
arbitration award must be paid within ten (10) business days of the date of such
arbitration decision.

 

(g)          If the arbitrator orders specific performance or damages at the
initial arbitration proceeding and the required party does not specifically
perform or pay damages the aggrieved party must return to the arbitrator to seek
further relief. Remedies available at this further proceeding include another
order of specific performance and an award of damages, or at this point, and
only at this point, the arbitrator may terminate this Agreement and award
damages. If the arbitrator determines that a party has not specifically
performed or paid awarded damages, in addition to the previously outlined
remedies, the arbitrator shall award reasonable costs and reasonable fees
(including attorneys’ fees) to the non-breaching party. The arbitrator’s
reasoned decision must be issued within thirty (30) days of the completion of
the arbitration hearing. Any arbitration award must be paid within ten (10)
business days of the date of such arbitration decision.

 

5 of 8

 

 

The Parties acknowledge that this Agreement is the product of extensive
negotiation and that both parties were represented by counsel during such
negotiations. As such, PRODUCER has been given adequate opportunity to decline
being bound by this Section 21. Further, PRODUCER acknowledges being familiar
with the requirements of 7 U.S.C § 197c (2010) and affirmatively states that
this Agreement is compliant with such provision.

 

22. LIMITATION OF LIABILITY.

 

THE LIABILITY OF CHAMP FOR DIRECT DAMAGES WHETHER ARISING OUT OF BREACH OF
WARRANTY OR OTHER BREACH OF CONTRACT, NEGLIGENCE OR OTHER TORT, OR OTHERWISE, IS
LIMITED TO AN AMOUNT NOT TO EXCEED THE PURCHASE PRICE OF THE PARTICULAR WEANLING
PIGS GIVING RISE TO THE LIABILITY.

 

IN WITNESS WHEREOF, the parties have executed the Agreement this 30th day of
July, 2010.

 

MIDWEST, LLC   CHAMP, LLC           By: /s/ Glenn McClelland   By: /s/ Steven G.
Binder           Name: Glenn McClelland   Name: Steven G. Binder           Its:
CEO M2 P2, LLC  Mgr.   Its: Chairman of the Board           Dated: 8/2/10  
Dated: 7/30/10

 

6 of 8

 

 

FINISHING MATRIX

 



*

 

*Entire page omitted pursuant to a request for confidential treatment
and filed separately with the Securities and Exchange Commission.

 

7 of 8

 



 

* Entire page omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

8 of 8

 

